Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  140029 & (20)                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                  SC: 140029
                                                                     COA: 292760
                                                                     Kent CC: 71-014614-FY
  CHESTER PATTERSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 26, 2009
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion for
  peremptory reversal is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2010                   _________________________________________
         d0222                                                                  Clerk